By the Court:
By the provisions of Section 1,068 of the Penal Code, a defendant in a criminal action has a right to interpose a peremptory challenge to a juror at any time after his name is drawn, and before he is sworn to try the cause. It appears from the bill of exceptions that none of the jurors had been sworn to try the cause at the time the challenge to the juror Davis was offered. Disallowance of the challenge was error for which the judgment must be reversed.
Judgment reversed and cause remanded for a new trial.